73 So.3d 855 (2011)
Jerry B. JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-3345.
District Court of Appeal of Florida, Fifth District.
November 4, 2011.
James S. Purdy, Public Defender, Daytona Beach, and Ralph Row, Assistant Public Defender, Palatka, for Petitioner.
No Appearance for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in Case Nos. 10-001515-CF-53, 10-1527-CF-53, 10-1565-CF-53 and 08-00763-CF-53, in the Circuit Court in and for Putnam County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
AFFIRMED.
ORFINGER, C.J., PALMER and EVANDER, JJ., concur.